DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lo et al (Pub No. US 2020/0210839, hereinafter Lo) in view of Golas et al (Pub No. US 2015/0379682, hereinafter Golas).

With respect to claim 1, Lo discloses a method for lossy pre-processing image data for lossless compression of the image data (Abstract), the method comprising, at a computing device: 
receiving the image data ([0002], [0027], [0037], [0047], [0053], Fig 2 & 6: receive data, which includes data of image recognition application representing the image data); 
quantizing the plurality of values of the plurality of attribute vectors to produce a plurality of modified values, wherein a precision of the plurality of modified values is determined based on a largest power determined using a largest exponent of the plurality of values ([0029], [0033], [0040-0041], [0044], [0057], [0078]: quantize the values of the vectors to produce modified values with respect  to different quantized precision, including a precision based on a largest power determined using a largest/max exponent); and 
encoding pairs of the plurality of modified values into two corresponding units of information ([0040-0041], [0057], [0065], [0069], [0080-0086], Fig 2& 6: encoding pairs of modified into units of information, such as pairs representing by the matrix); 
for each pair of the pairs of the plurality of modified values, serially storing the two corresponding units of information as a data stream into a buffer ([0051], [0095], [0103], Fig 6-10: serial store the units, such as activation values and outlier values as data stream into a buffer/memory); and 
([0095], [0101-0104], [0121], Fig 6-10: compressing the data stream).	Lo does not explicitly disclose wherein the image data comprises a model having a mesh, the mesh comprising a plurality of vertices defining a surface, the plurality of vertices comprising a plurality of attribute vectors, and the plurality of attribute vectors comprising a plurality of values.
However, Golas discloses wherein the image data comprises a model having a mesh, the mesh comprising a plurality of vertices defining a surface, the plurality of vertices comprising a plurality of attribute vectors, and the plurality of attribute vectors comprising a plurality of values ([0003], [0019], [0025-0028], [0056]: image data comprises mesh, the mesh comprising vertices having attribute vectors with values).
 Since both Lo and Golas are from the same field of endeavor as both are directed to data compression with respect to precision management, which is same field of endeavor as the clamed invention, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify and combine the teaching of Lo and Golas by incorporate image data compression technique of Golas into Lo for pre-processing image data for lossless compression as claimed. The motivation to combine is to improve computational efficiency (Lo, [0001]; Golas, [0020]). 

With respect to claim 12, Lo discloses a computing device to perform lossy compression of image data (Abstract), the computing device comprises: 
at least one processor (Fig 13); and 
(Fig 13), when executed by the at least one processor, causes the at least one processor to perform the steps of: 
receiving the image data ([0002], [0027], [0037], [0047], [0053], Fig 2 & 6: receive data, which includes data of image recognition application representing the image data); 
quantizing the plurality of values of the plurality of attribute vectors to produce a plurality of modified values, wherein a precision of the plurality of modified values is determined based on a largest power determined using a largest exponent of the plurality of values ([0029], [0033], [0040-0041], [0044], [0057], [0078]: quantize the values of the vectors to produce modified values with respect  to different quantized precision, including a precision based on a largest power determined using a largest/max exponent); and 
encoding pairs of the plurality of modified values into two corresponding units of information ([0040-0041], [0057], [0065], [0069], [0080-0086], Fig 2& 6: encoding pairs of modified into units of information, such as pairs representing by the matrix); 
for each pair of the pairs of the plurality of modified values, serially storing the two corresponding units of information as a data stream into a buffer ([0051], [0095], [0103], Fig 6-10: serial store the units, such as activation values and outlier values as data stream into a buffer/memory); and 
compressing the data stream in the buffer ([0095], [0101-0104], [0121], Fig 6-10: compressing the data stream).	Lo does not explicitly disclose wherein the image data comprises a model having a mesh, the mesh comprising a plurality of vertices defining a surface, the plurality of vertices comprising a plurality of attribute vectors, and the plurality of attribute vectors comprising a plurality of values.
([0003], [0019], [0025-0028], [0056]: image data comprises mesh, the mesh comprising vertices having attribute vectors with values).
 Since both Lo and Golas are from the same field of endeavor as both are directed to data compression with respect to precision management, which is same field of endeavor as the clamed invention, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify and combine the teaching of Lo and Golas by incorporate image data compression technique of Golas into Lo for pre-processing image data for lossless compression as claimed. The motivation to combine is to improve computational efficiency (Lo, [0001]; Golas, [0020]). 

With respect to claim 17, Lo discloses a method for lossless pre-processing image data for lossless compression of the image data (Abstract), the method comprising, at a computing device: 
receiving the image data ([0002], [0027], [0037], [0047], [0053], Fig 2 & 6: receive data, which includes data of image recognition application representing the image data); 
for each attribute vector of the plurality of attribute vectors: 
de-interleaving one or more respective values into a respective set of bits [0028-0029], [0039],[0057], Fig 8: representing values into respective set of bits);
encoding a first portion of the respective set of bits into a first byte stream comprising (1) a first group of least significant bits, and (2) a sign bit ([0031], [0057], [0077], [0086], Fig 2 & 7-10: encoding the bits into a first byte stream with 1st group of bits and a sign bit; 
encoding a second portion of the respective set of bits into a second byte stream comprising a second group of most significant bits ([0110], [0127], [0130], Fig 2 & 7-10: encoding a second portion, such as outlier, into a second byte stream); and 
for each of the respective set of bits, concatenating the second byte stream after the first byte stream in a single data stream ([0153-0156], Fig 2 & 7-10: concatenating by combining the 1st and 2nd streams); and 
compressing the single data stream ([0095], [0101-0104], [0121], Fig 6-10: compressing the data stream).	Lo does not explicitly disclose wherein the image data comprises a model having a mesh, the mesh comprising a plurality of vertices defining a surface, the plurality of vertices comprising a plurality of attribute vectors, and each attribute vector of the plurality of attribute vectors comprising one or more values.
However, Golas discloses wherein the image data comprises a model having a mesh, the mesh comprising a plurality of vertices defining a surface, the plurality of vertices comprising a plurality of attribute vectors, and each attribute vector of the plurality of attribute vectors comprising one or more values ([0003], [0019], [0025-0028], [0056]: image data comprises mesh, the mesh comprising vertices having attribute vectors with values).
 Since both Lo and Golas are from the same field of endeavor as both are directed to data compression with respect to precision management, which is same field of endeavor as the clamed invention, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify and combine the teaching of Lo and Golas by (Lo, [0001]; Golas, [0020]). 

With respect to claims 2 and 13, the combined teachings of Lo and Golas further disclose wherein quantizing the plurality of values of the plurality of attribute vectors to produce the plurality of modified values comprises: identifying a value of the plurality of values that has the largest exponent (Lo, [0033], [0078]: largest exponent); 
determining a largest power based on the largest exponent (Lo,[0032-0035], [0078]: determine a largest power with respect to mantissa); and 
determining the plurality of modified values by applying the largest power to each of the plurality of values (Lo, [0040-0041], [0044]: determine the modified value by applying the power for quantized value).

With respect to claims 3 and 14, the combined teachings of Lo and Golas further disclose wherein determining the plurality of modified values by applying the largest power to each of the plurality of values further comprises: for each value of the plurality of values: dividing the value by the largest power to obtain an intermediate value; rounding the intermediate value to obtain a rounded intermediate value; and multiplying the rounded intermediate value by the largest power to obtain a modified value (Lo, [0065-0070], [0084-0088: different types of mathematical computations are being applied to obtain intermediate values and then the modified values with respect to the vectors).
(Lo, [0028-0032], [0118-0119]; Golas, [0075-0076], [0084-0102]: different bits represent different feature, such as floating point, range, accuracy).
With respect to claims 5 and 16, the combined teachings of Lo and Golas further disclose wherein each modified value of the plurality of modified values comprises a 12-bit signed integer plus the largest exponent, and wherein the plurality of modified values are stored in an array (Lo, [0028-0035], [0040], [0118-0119]; Golas, [0075-0079]: 12-bit and largest exponent are being applied. Modified values are being stored such as in a memory).
With respect to claim 6, the combined teachings of Lo and Golas further disclose wherein quantizing the plurality of values of the plurality of attribute vectors to produce the plurality of modified values further comprises: for each value of the plurality of values that are not associated with the largest power, modifying one or more bits of the 11-bits of significand to zero (Lo, [0033-0034]: modify to zero).
With respect to claim 7, the combined teachings of Lo and Golas further disclose wherein quantizing the plurality of values of the plurality of attribute vectors to produce the plurality of modified values further comprises: for a value of the plurality of values that is associated with the largest power: further quantizing the value by setting every other bit of the 11-bits of significand to zero (Lo, [0033-0034]: modify to zero).

for each modified value in the pair of the pairs of the plurality of modified values: placing, into a first unit of information of the two corresponding units of information, least significant bits and a sign bit (Lo, [0031], [0057], [0077], [0086], Fig 2 & 7-10; Golas, [0075],: placing sign significant bit and sign bit); and 
placing, into a second unit of information of the two corresponding units of information, most significant bits, wherein the first unit of information comprises two bytes and the second unit of information comprises one byte (Lo, [0035-0036], Fig 2 & 7-10; Golas, [0040], [0072]: placing byte in to the information);.
With respect to claim 9, the combined teachings of Lo and Golas further disclose receiving second image data that comprises one or more relative attribute vectors associated with one or more of the plurality of vertices, the one or more relative attribute vectors comprising one or more second values (Lo, [0053][0055]; Golas, [0019], [0033]: receive a 2nd image data, such as new data); 
decompressing the data stream to return the plurality of modified values to the plurality of values (Lo, [0097], [0110], Fig 6; Golas, [0019-0020], [0029]: decompress the data); 
determining differences between the one or more second values and corresponding one or more of the plurality of values; and animating the model on a display based on the differences (Lo, [0053-0056], Fig 1: determine the difference and display with respect to the trained neural model with real time performance).
With respect to claims 10 and 20, the combined teachings of Lo and Golas further disclose wherein the plurality of attribute vectors comprise a plurality of position vectors and a plurality of texture vectors (Lo, [0033], [0060]; Golas, [0025-0027]: different types of vectors are being used, including those for position and texture) .
With respect to claims 11 and 18, the combined teachings of Lo and Golas further disclose wherein the data stream is compressed in accordance with a Lempel-Ziv-Welch ("LZW") type compressor (Lo, [0095]; Golas, [0070]: different compression techniques, including LZW).

Examiner Note
Examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R.  1.131(b), (c), (d), and (h) and therefore held not fully responsive.  Generic statements such as “Applicants believe no new matter has been introduced” may be deemed insufficient.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle Owyang whose telephone number is (571)270-1254. The examiner can normally be reached Monday-Friday, 8am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRED EHICHIOYA can be reached on (571)272-4034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/MICHELLE N OWYANG/Primary Examiner, Art Unit 2168